Citation Nr: 0005354	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  Competent evidence that the veteran had degenerative type 
of arthritis in service, and, that he currently has the 
residuals thereof, has not been submitted.

2.  Competent evidence that a current rheumatoid arthritis 
condition is of service origin, has not been submitted.  


CONCLUSION OF LAW

Service connection for arthritis, to include degenerative 
arthritis and rheumatoid arthritis, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served 90 days or more during a period of war 
or in peacetime after December 1946 and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

In November 1964, a the veteran's service medical records 
were received for the record.  Service medical records reveal 
that the veteran was clinically evaluated as normal for the 
spine and other  musculoskeletal areas at the time of 
induction examination in June 1962.  On July 24, 1962, the 
veteran was seen for pain in the left shoulder.  Tendonitis 
was noted.  On July 25, 1962, the veteran was seen for pain 
in the left shoulder.  On July 26, 1962, the veteran was seen 
for chest pain, and for pain of one week across the left 
shoulder.  The diagnosis was muscle sprain and peritendinitis 
involving deltoid and/or supraspinatus.  In April 1963, the 
veteran was seen for complaints of chronic recurrent pain in 
the right shoulder.  The reported episode started with a 
basketball game.  Examination revealed full range of motion 
and normal strength of the right shoulder.  The examiner 
wrote that x-rays were negative.  The  actual x-ray report 
shows that there was no evidence of fracture, dislocation or 
abnormal calcification in the right shoulder.  The impression 
was myositis.  In May and June 1963, the veteran was seen for 
complaints of recurrent pain in both lower extremities.  It 
was noted that the veteran had leg pain due to stress.  It 
was noted that the veteran had a long history of complaints 
of pain in the left knee following guard duty.  The examiner 
wrote that x-rays of all joints sacrum down and long bones of 
legs were negative.  The corresponding x-ray report of June 
13, 1963 is of record, and indicated that a series of all 
joints and long bones showed no abnormalities.  Examination 
revealed that neurological evaluation was normal; that 
regarding instability, the veteran was normal; and that 
vascular examination was normal.  The veteran was clinically 
evaluated as normal for the spine and other musculoskeletal 
areas at the time of service separation examination in 
February 1964.  The veteran was discharged from service in 
April 1964.

In September 1964, the veteran was seen by a private 
physician, Dr. Landau.  In the clinical findings and 
symptomatology section, the physician indicated that the 
veteran had been seen in 1962 for minor ailments, and that 
there was a check-up on August 10, 1964.  The physician 
reported a history of the veteran having had at tonsillectomy 
in 1953, and it was noted that the veteran had pain in the 
neck regions, of which the onset was equivocal (1963?).  
Romberg sign revealed slight swaying, and it was noted that 
the left foot was weaker than the right foot (no history of 
polio elicited).  There were no cardiac murmurs.  The 
veteran's main complaint was pain in the left shoulder; 
symptoms were increased when the veteran wore a photo across 
the left shoulder.  The physician reported that x-rays of the 
cervical spine were given to the veteran, and he wrote 
"(pathology ! accident?!) an accident must have occurred 
similar to a whiplash injury."  The physician indicated that 
the veteran had been in the Army, and that he was referred to 
the VA hospital.  The examination diagnoses were:  Rule out 
tropical diseases (patient was in Korea); Rule out polio 
(unnoticed); left foot weaker than right; and Rule out injury 
to neck explaining pathology of the cervical vertebrae.  

In January 1965, the veteran underwent VA examination.  In 
the history section, it was noted that the veteran was a 24 
year old peacetime veteran with a history of injury to the 
right shoulder during basic training, and that he had been 
treated at Fort Jackson, South Carolina.  His present 
complaint was of recurrent pain in the shoulder.  Orthopedic 
examination revealed that the veteran had occasional pain on 
exertion such as pitching a ball.  The examiner wrote that 
examination was negative, and that x-rays were negative.  The 
diagnosis was "no objective orthopedic findings."  The x-
ray reports were included and revealed that x-rays of the 
right shoulder were essentially negative; x-rays of the chest 
were essentially negative, and the heart shadow was normal in 
size and shape.  

In a February 1965 rating decision, the RO in Puerto Rico 
denied service connection for a shoulder condition.  It was 
determined that a muscle sprain and peritendinitis of the 
left shoulder was not found on the last examination, and a 
right shoulder condition was claimed by the veteran but not 
shown by the evidence of records.  The veteran was notified 
of the same in two letters from the RO, dated in February 
1965.  

In a February 1965 VA Form 10-2827, Application for 
Outpatient Treatment, it was noted that the veteran claimed 
injury to the right shoulder, first noticed in August 1962; 
and that he had received treatment in service and was 
hospitalized in August 1962 while in service.  It was 
determined that the veteran was ineligible, as he was not 
service connected for the claimed injury.  

In March 1966, on VA Form 10-7131, Exchange of Beneficiary 
Information, the VA in RO in San Juan Puerto Rico wrote to 
the VA hospital in Bronx, New York.  The RO requested 
information about the veteran's hospital records.  Those 
records were apparently transferred to New York on October 
15, 1964.  In an April 1966 remark, it was noted that the 
veteran had filed a claim for compensation which had been 
disallowed in February 1965.  

In June 1993, the veteran was hospitalized privately for 
severe anemia.  Included in the several diagnoses, was that 
the veteran had rheumatoid arthritis.  

In January 1997, the veteran submitted an application for 
compensation, and therein indicated that the nature of his 
disability was that he had an arthritis condition (complete 
body), which began in 1962, and that he had had an operation 
on his right hand in 1965 at a VA hospital.  

In February 1997, and April 1997, the veteran underwent a 
series of x-rays; to include x-rays of the hands, shoulders, 
knees, lumbosacral spine, elbows and hips.  The findings of 
the hand x-rays were consistent with rheumatoid arthritis of 
both hands and wrists.  Degenerative arthritis of both 
acromioclavicular joints was shown.  Degenerative joint 
narrowing of both knees was shown; as well as osteoporosis.  
Osteoporosis and minimal degenerative spur of the L1 and 
L2 were shown, and, osteoarthritis of the facet joints was 
shown at L4-5 and L5-S1.  The left elbow was unremarkable, 
and the right elbow showed small enthesophyte at the triceps 
insertion.  Osteoporosis of the hips was shown.  

In April 1997, the agency of original jurisdiction for this 
claim (the Los Angeles RO) issued a request on VA Form 10-
7131 to the VA Medical Center in New York, asking for a 
search of treatment records from 1964 to 1965 for the 
veteran.  In an undated reply, probably received in April 
1997, the VA Medical Center in New York, stated that:

After a thorough search by our Permanent Files Unit, we 
were informed that patient's medical record which was 
previously missing from file is no longer retrievable, 
therefore, we are returning your VA Form 10-7131.

VA treatment records, dated from April 1997 to June 1997, 
reveal that the veteran was seen on an outpatient basis.  The 
diagnosis included auto-immune disease, rheumatoid.  
Prednisone treatment was prescribed, and a skin biopsy was 
recommended.  It was noted that the veteran had severe stress 
at work, and problems with the small joints of his fingers 
and hands.  

In a June 1997 rating decision, the veteran's claim for 
service connection for arthritis was denied as not being well 
grounded.  The RO determined that there was no record of 
arthritis showing a chronic disability subject to service 
connection.  

In his July 1997 notice of disagreement, the veteran 
indicated that he had been seen in 1965 at the VA hospital in 
Bronx, New York, for arthritis in the right arm.  

In February 1998, the RO initiated another request for 
information to the VA Medical Center in Bronx, New York, on 
VA Form 10-7131, and asked them to recheck for hospital 
reports for either the right hand or arm surgery for the 
veteran in 1965.  

In March 1998, after the RO made an additional search inquiry 
with the National Personnel Records Center for the veteran's 
records, more service medical records were received, 
consisting mostly of duplicates of what were on file in 1964.  
In particular, in its March 1998 request the RO had indicated 
that the veteran's service medical records appeared 
incomplete and that a search was requested for any service 
medical records to include a hospital report (shoulder 
injury) from June 1, 1962 to September 30, 1962 from Fort 
Jackson, South Carolina, and treatment reports from January 
1, 1963 to April 6, 1964 from the 8th Army Hospital in Korea.  
Included with additional service medical records received in 
March 1998 was a reply that other health records had been 
sent to the VA RO in New York.  

In April 1998, the veteran underwent VA examination.  In the 
history section, the veteran reported that he had developed 
multiple arthralgia while stationed in Korea in service.  It 
was noted that in 1965, the veteran had an excision of a cyst 
on the dorsum of his right wrist which came up spontaneously 
without injury; and that "the pathology report, apparently, 
was that of rheumatoid arthritis."  

Physical examination revealed that the veteran had a normal 
gait.  The cervical spine had normal alignment, with flexion 
of 45 degrees, extension of 30 degrees and rotation of 45 
degrees.  Examination of the shoulders revealed normal 
contour and alignment, with no tenderness in the 
acromioclavicular joint.  There was tenderness over the 
anterior shoulder, over the biceps tendon, but no definite 
tenderness over the greater tuberosities.  Shoulder motion 
revealed forward elevation of 160 degrees; abduction of 160 
degrees with pain in both directions above the shoulder 
level; internal rotation of 90 degrees right and left; and 
external rotation of 45 degrees right and left.  The elbows 
revealed full extension, and flexion of 140 degrees.  Forearm 
motion showed right pronation of 45 degrees, right supination 
of 60 degrees, left pronation of 90 degrees, and right 
supination of 90 degrees.  The examiner evaluated the wrist 
and fingers.  It was noted that the knees showed normal 
contour and alignment, with full extension.  Flexion of 
120 degrees right and left was shown with a complaint of 
joint line tenderness.  There was a suggestion of slight 
bogginess to the synovium, but nothing definite, and no 
increased warmth or redness and no effusions.  The examiner 
commented on the series of x-ray reports that were included 
from 1997, and noted by the Board above.  The examiner 
rendered a diagnosis of rheumatoid arthritis with multiple 
joint involvement, burnt out with secondary degenerative 
arthritis, shoulders and knees.  The examiner stated:

The patient's interest would best be served by seeing an 
internist or rheumatologist to assess the severity of 
the rheumatoid with appropriate laboratory studies and 
functional classification.  Rheumatoid arthritis is an 
auto-immune disease and without known specific etiology 
or relationship to occupation, etc.  I could not state 
with any degree of certainty that his rheumatoid 
arthritis is a result of service connection, exposure to 
cold, toxins, etc., in Korea.  Again I recommend 
evaluation by a rheumatologist to determine service 
connected problem, or unrelated, and could have occurred 
in any setting....

On September 9, 1998, the Chief of the Medical Administration 
Program from the VA Medical Center in Bronx, New York, wrote 
a letter to the RO.  The letter was to verify that a search 
was conducted for the veteran's records; and that they found 
no records on microfilm or in the archives for this veteran.  
She noted that they were sorry for any inconvenience that 
this may have caused.  

In November 1998, the RO informed the veteran that his file 
was being sent to a rheumatology specialist for further 
review, and that it may be necessary for the veteran to 
report for further examination and testing.  

In June 1999, a VA physician provided an opinion for the 
record.  Therein, the physician referred to the veteran's 
orthopedic examination by the VA physician in April 1998; and 
that that physician had rendered a diagnosis of rheumatoid 
arthritis, and recommended an evaluation by a rheumatologist.  
It was noted that the veteran had been evaluated by a 
rheumatologist in May 1997, and that although the veteran's 
rheumatoid factor was negative "(rheumatoid factor is 
negative 20% of rheumatoid arthritis cases)," that 
rheumatologist believed the veteran to have rheumatoid 
arthritis.  The veteran was placed on a course of Prednisone 
in May 1997, due to significant hand joint pain, and hand 
pain lessened after Prednisone was prescribed.  The physician 
wrote that the diagnoses were:  Rheumatoid arthritis with 
secondary osteoarthritis of shoulders, knees and lumbosacral 
spine.  Also that:

In my opinion, a rheumatology consultation is not 
necessary at this time to confirm the diagnosis of 
rheumatoid arthritis.  On the basis of current medical 
knowledge I do not believe (the veteran's) rheumatoid 
arthritis is related to his active duty military 
service.  Genetic factors, immunoregulatory 
abnormalities, triggering or persistent microbial 
infections and environmental factors may play a role in 
the development of rheumatoid arthritis; but, at 
present, the specific cause of this illness remains 
undetermined.  

A June 1999 laboratory report is also of record.  

The Board has reviewed the evidence of record carefully, and 
determines that the veteran has not submitted a well grounded 
claim for arthritis.  There is no evidence of record which 
relates the veteran's current degenerative and rheumatoid 
arthritic conditions to military service.  

Regarding whether the veteran was treated for arthritis in 
service, or within the one year presumptive period following 
service separation, there is no evidence that he was treated 
for arthritis.  First, the service medical records do not 
show any indication of arthritis.  At least two sets of x-
rays were taken in conjunction with musculoskeletal pain 
shown in 1963, with no diagnoses of arthritis.  The veteran 
was also normal upon service separation.  See Epps v. Gober, 
and Caluza v. Brown, both supra.  

Second, several attempts were made to acquire medical records 
of the veteran, said to show that the veteran was seen in 
1965 by VA for arthritis.  The RO repeatedly tried to obtain 
hospital records that were seemingly transferred from the RO 
in Puerto Rico in 1964 to the VA hospital in Bronx, New York.  
After very diligent search efforts, the Chief of the Medical 
Administration Program at the VA in New York, finally 
concluded in September 1998 that there were no records 
available for this veteran.  The VA has therefore fulfilled 
its duty to obtain VA generated records constructively in its 
possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Third, the records which are available, and show treatment of 
the veteran within one year of service separation, show that 
the veteran was treated privately in 1964 for ailments other 
than arthritis; and that when the veteran was evaluated by VA 
in 1965, arthritis was not shown.  Accordingly the 
presumptions of 38 C.F.R. §§ 3.307, 3.309 are not applicable 
in this case.  

Regarding the remainder of the analysis for a well grounded 
claim, the later post-service medical evidence of record 
consists of VA and private treatment records, showing the 
veteran's health status during the 1990's.  The RO's 
extensive development of this case lead to a medical opinion 
by a rheumatoid specialist in June 1999, which indicated that 
the veteran's current rheumatoid arthritis condition is not 
related to service.  There is no evidence of record to refute 
this opinion.  Nor is there any indication of record that the 
veteran's currently claimed arthritis disability, in the form 
of degenerative changes shown in various parts of his body by 
x-ray evidence, or the rheumatoid arthritis shown by 
laboratory reports, medical treatment and medical opinion, is 
related to service.  

To be well grounded, there must be competent evidence of a 
current disability; a disease or injury that was incurred in 
service; and of a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F. 3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996)(table); See Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  The veteran in this case has not shown the 
incurrence of arthritis in service, or that any currently 
diagnosed form of arthritis is related to service.  
Therefore, the inservice and nexus requirements, 
respectively, of a well grounded claim are missing.  As those 
elements are missing, the veteran's claim is not well-
grounded, and must be denied.  Id.  


ORDER

Service connection for arthritis is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

